Case 3:20-cv-02190-DMS-DEB Document 13-20 Filed 02/15/21 PageID.539 Page 1 of 4




  1   Raymond M. DiGuiseppe
      The DiGuiseppe Law Firm, P.C.
  2
      4320 Southport-Supply Road, Suite 300
  3   Southport, NC 28461
  4   Tel.: 910-713-8804
      Email: law.rmd@gmail.com
  5
  6   Michael P. Sousa
      Law Offices of Michael P. Sousa, APC
  7   3232 Governor Dr., Suite A
  8   San Diego, CA 92122
      Tel.: 858-453-6122
  9
      Email: msousa@msousalaw.com
 10
 11   Attorneys for Plaintiffs

 12
                              UNITED STATES DISTRICT COURT
 13
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
      LANA RAE RENNA, an individual;                        Case No. 3:20-cv-02190-DMS-DEB
 15   DANIELLE JAYMES, an individual;
 16   HANNAH SPOUSTA, an individual;                        DECLARATION OF PLAINTIFF
      LAURA SCHWARTZ, an individual;                        JUSTIN SMITH IN SUPPORT OF
 17
      MICHAEL SCHWARTZ, an individual;                      PLAINTIFFS’ OPPOSITION TO
 18   ROBERT MACOMBER, an individual;                       DEFENDANTS’ MOTION TO
 19   CLINT FREEMAN, an individual;                         DISMISS
      RICHARD BAILEY, an individual;
 20   JOHN KLIER, an individual; JUSTIN                     Date/Time: To Be Set By Court
 21   SMITH, an individual; JOHN                            Time:        13A
      PHILLIPS, an individual; PWGG, L.P., a                Judge:       Hon. Dana M. Sabraw
 22   California Limited Partnership;                       Trial Date: None set
 23   CHERYL PRINCE, an individual;                         Action Filed: 11/10/2020
      DARIN PRINCE, an individual; NORTH
 24   COUNTY SHOOTING CENTER, INC.,
 25   a California Corporation; RYAN
      PETERSON, an individual;
 26
      GUNFIGHTER TACTICAL, LLC, a
 27   California Limited Liability Company,
 28   FIREARMS POLICY COALITION,
                                            1
           DECLARATION OF PLAINTIFF JUSTIN SMITH IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-20 Filed 02/15/21 PageID.540 Page 2 of 4




  1   INC.; SAN DIEGO COUNTY GUN
      OWNERS PAC; CITIZENS
  2
      COMMITTEE FOR THE RIGHT TO
  3   KEEP AND BEAR ARMS; and
  4   SECOND AMENDMENT
      FOUNDATION,
  5
  6                         Plaintiffs,
            vs.
  7
  8   XAVIER BECERRA, in his official
      capacity as Attorney General of
  9   California; and LUIS LOPEZ, in his
 10   official capacity as Director of the
      Department of Justice Bureau of
 11   Firearms,
 12                          Defendants.
 13
 14
 15   I, JUSTIN SMITH, declare as follows:
 16         1.      I am an adult resident of the County of San Diego, California, and am
 17
      a named Plaintiff in the above matter. I have personal knowledge of the facts stated
 18
 19   herein, and if called as a witness, I could competently testify to these facts.
 20
            2.      This declaration is executed in support of Plaintiffs’ Opposition to
 21
 22   Defendants’ Motion to Dismiss.
 23         3.     I am not prohibited under state or federal law from possessing,
 24
      receiving, owning, or purchasing a firearm.
 25
 26         4.     I am a member and supporter of Plaintiffs FIREARMS POLICY
 27
      COALITION, SAN DIEGO COUNTY GUN OWNERS PAC, CITIZENS
 28                                2
           DECLARATION OF PLAINTIFF JUSTIN SMITH IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-20 Filed 02/15/21 PageID.541 Page 3 of 4




  1   COMMITTEE FOR THE RIGHT TO KEEP AND BEAR ARMS, and SECOND
  2
      AMENDMENT FOUNDATION.
  3
  4         5.      But for California’s Handgun Ban and Defendants’ active

  5   enforcement thereof, I would purchase for self-defense and other lawful purposes a
  6
      CZ P10, Walther Q5 SF, and/or Glock 19 Gen4 or Gen5, all of which are handguns
  7
  8   in common use for self-defense and other lawful purposes and widely sold and
  9
      possessed outside of California.
 10
 11         6.      I have shot multiple P10 handguns and the CZ P10 has much better

 12   ergonomics and trigger than anything you can purchase on Defendants’ Roster.
 13
            7.      I participate in competition shooting matches. The Walther Q5 SF has
 14
 15   many features and parts that are specifically designed for competitions and
 16   matches. The Walther Q5 SF is recognized as having the best trigger in industry. I
 17
      am not able to purchase any gun with a similar trigger on Defendants’ Roster. This
 18
 19   gun is recognized in the industry as being the best gun to shoot in competitions.
 20
      Nothing on Defendants’ Roster is comparable.
 21
 22         8.      The ergonomics on the Glock 19 Gen5 are far better than the Glock 19
 23   Gen3 on Defendants’ Roster. The Gen5 is more reliable than the Gen3 and much
 24
      more comfortable to shoot. The Gen 5 has backstraps that can be swapped to
 25
 26   better fit my hand or the hand of whoever is shooting the gun. The Glock 19 Gen3
 27
      that is currently on Defendants’ Roster must be modified to make it comfortable
 28                                            3
           DECLARATION OF PLAINTIFF JUSTIN SMITH IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-20 Filed 02/15/21 PageID.542 Page 4 of 4




  1   for me to shoot. Therefore, the Gen3 is much less safe to use than the Gen5
  2
      because it is hard to get a reliable grip on the gun without the adjustable
  3
  4   backstraps.

  5         9. Because the handguns that I seek to purchase for lawful purposes are
  6
      currently excluded from Defendants’ Roster of purportedly “not unsafe” handguns,
  7
  8   California’s Handgun Ban bars me from purchasing and taking possession of such
  9
      handguns from a licensed retailer, who are likewise prohibited from selling them to
 10
 11   me on pain of criminal sanction.

 12         10.     I have no other lawful method of purchasing these handguns in
 13
      California.
 14
 15         I declare under penalty of perjury that the foregoing is true and correct.
                              02/13/2021
 16         Executed on _________________.
 17
 18
                                                    ____________________________
 19                                                 JUSTIN SMITH
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                     4
           DECLARATION OF PLAINTIFF JUSTIN SMITH IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
